             Case 2:15-cr-00244-RAJ Document 385 Filed 12/11/20 Page 1 of 2




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                           NO. CR15-244 RAJ
10                          Plaintiff,
                                                           ORDER GRANTING MOTION
11                     v.                                  FOR LEAVE TO FILE A
                                                           SUPPLEMENTAL PLEADING
12
                                                           AND RENOTING MOTION
      ROBERT RYAN POWELL,
13
14                          Defendant.
15
16         The defendant having moved for leave to file a supplemental declaration or other

17 documentation in support of his motion for compassionate release pursuant to the First
18 Step Act and for an order renoting this matter, and the Court having considered the
19 motion and the reasons set forth in the declaration of defense counsel filed in support of
20 the motion, and there being no opposition, the Court has concluded that good and
21 sufficient reasons have been presented and that the motion (Dkt. #383) should be granted.
22         Accordingly, it is hereby ORDERED as follows:

23         1.   Defendant shall be permitted to file a supplemental declaration or other

24 pleading in support of his motion pursuant to the First Step Act, provided that such
25 document is filed by not later than December 21, 2020;
26         2.   The government is permitted, if it chooses, to file a response to such further

27 pleading by not later than January 7, 2021; and
28
     ORDER GRANTING MOTION FOR LEAVE
     TO FILE A SUPPLEMENTAL PLEADING
     AND RENOTING MOTION - 1
     United States v. Powell, CR15-244 RAJ
             Case 2:15-cr-00244-RAJ Document 385 Filed 12/11/20 Page 2 of 2




1            3.   The defendant’s motion for compassionate release is renoted for January 8,
2    2021.
3
4            DATED this 11th day of December, 2020.
5
6                                                   A
7                                                   The Honorable Richard A. Jones
8                                                   United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION FOR LEAVE
     TO FILE A SUPPLEMENTAL PLEADING
     AND RENOTING MOTION - 2
     United States v. Powell, CR15-244 RAJ
